 



Exhibit 10.2
THE BANK OF NEW YORK COMPANY, INC.
2003 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT
June 25, 2007

     
To:
  Thomas A. Renyi
 
  SSN:          -          -              

     Pursuant to the 2003 Long-Term Incentive Plan of the Bank of New York
Company, Inc. (“Plan”) and in connection with consummation of the transactions
contemplated by the Agreement and Plan of Merger between Mellon Financial
Corporation and the Company, dated December 3, 2006 (as amended and restated
from time to time, the “Merger Agreement”), you are hereby granted, effective
the date set forth in Section 1, a non-statutory stock option to purchase shares
of Common Stock upon the following terms and conditions and the terms and
conditions of the Plan (“Option”); provided that if the Closing Date (as defined
in the Merger Agreement) does not occur on or before December 31, 2007, the
Option will not be granted and this agreement and your rights under it will be
cancelled.

          Grant Type   # of Option Shares Granted
Non-Qualified
    700,000  

     A copy of the Plan has been made available to you through The Bank of New
York Employee Stock Plan Website (www.bnymystock.com/bny). Unless defined
herein, capitalized terms used herein shall be as defined in the Plan.
     1. Grant Date. The grant of the Option will be effective on the last
trading day of the Company’s Common Stock before the Closing (the “Grant Date”).
However, if you are not employed by the Company on the Grant Date for any
reason, the Option will not be granted and this agreement and your rights under
it will be cancelled.
     2. Option Price. The exercise price per share of the Option will be the
closing price of the Company’s Common Stock on the New York Stock Exchange on
the Grant Date.
     3. Term. The Option shall expire and cease to be exercisable ten years from
the Grant Date or, if earlier, the expiration date provided for in Section 5
(the “Option Termination Date”).
     4. Vesting and Exercise. All of the shares subject to the Option will
become vested and immediately exercisable eighteen months from the Grant Date
or, if earlier, the date of acceleration in accordance with Section 11 of the
Plan (the “Vesting Date”). In addition, the preceding vesting schedule may be
accelerated in accordance with Section 5 of this agreement. The Option may be
exercised in whole or in part with respect to vested shares from the date of
vesting through and including the Option Termination Date (subject to any limits
provided in Section 5).

 



--------------------------------------------------------------------------------



 



     5. Termination of Employment.
          (i) If your employment with the Company and its Affiliates terminates
for any reason on or after the Vesting Date, the Option will continue to be
outstanding and in effect through the Option Termination Date subject to the
conditions set forth in Section 5(iii) (the “Release and Non-Competition
Conditions”).
          (ii) If your employment with the Company and its Affiliates terminates
before the Vesting Date, the following provisions apply:

  (a)   Retirement or Other Voluntary Employment Termination. If such employment
termination is by you for retirement or any other reason (other than death or
Disability) and you have received the prior written consent of the Board of
Directors, all of the shares subject to the Option will become vested and
immediately exercisable from the date of such employment termination and will
continue to be outstanding and in effect through the Option Termination Date,
subject to the Release and Non-Competition Conditions. If such employment
termination is by you (other than for death or Disability) and you have not
received the prior written consent of the Board of Directors, this Option will
expire on the date of such employment termination.     (b)   For Cause. If such
employment termination is by the Company for Cause (as defined in your letter
agreement with the Company dated as of June 25, 2007 (your “Service
Agreement”)), this Option will expire on the date of such termination.     (c)  
Death or Disability. If such employment termination is due to your death or
Disability, all of the shares subject to the Option will become vested and
immediately exercisable from the date of such employment termination. However,
the Option will expire and cease to be exercisable three years from the date of
such employment termination (or, if earlier, on the Option Termination Date).
For purposes of this Option only, your employment termination date for
“Disability” is the date on which you become disabled, as determined in
accordance with Section 409A of the Internal Revenue Code, and are eligible to
receive benefits under the Company’s Long-Term Disability Plan as in effect from
time to time.     (d)   Certain Other Terminations of Employment. If such
employment termination is by the Company and you are eligible to receive
severance payments under your Service Agreement, all of the shares subject to
the Option will become vested in full and immediately exercisable from the date
of such employment termination and will continue to be outstanding and in effect
through the Option Termination Date, subject to the Release and Non-Competition
Conditions.

          (iii) If the Option is subject to the Release and Non-Competition
Condition in connection with your termination of employment with the Company and
its Affiliates, the Option will expire and will cease to be exercisable if
following such termination of your employment you are in material breach of the
covenants set forth in Section 4(d) of your Service Agreement (after the Company
has provided you notice and a reasonable opportunity to cure the breach). The
Option will be unexercisable for any period beginning on the date of delivery by
the Company of a notice of

2



--------------------------------------------------------------------------------



 



breach as contemplated in the immediately preceding sentence and ending on the
earlier of the cure of such breach or the expiration of the related cure period,
if applicable.
          (iv) If the Option is subject to the Release and Non-Competition
Conditions in connection with your termination of employment with the Company
and its Affiliates, you must execute and deliver to the Company, within 30 days
of your employment termination, a release in the form attached to your Service
Agreement and the release must become effective and irrevocable in accordance
with its terms. The Option will expire and will cease to be exercisable if
following such termination of your employment you do not execute the release
within the 30-day period or you revoke the release before it becomes effective
and irrevocable. The Option will be unexercisable for the period beginning on
such termination of your employment and ending on the date the release becomes
effective and irrevocable.
     6. You may direct the exercise of the Option through The Bank of New York
Employee Stock Plan Website or telephone call center (800-510-2654) or by
delivering to the Plan Administrator written direction thereof, including in any
such direction the number of shares to be exercised. Payment of the option price
upon exercise of the Option shall accompany such direction and shall be made in
cash and/or shares of Common Stock in accordance with procedures established by
the Committee. Exercise of the Option shall take effect on the date the
direction and payment are actually received by the Plan Administrator.
     7. After all or a part of the Option has been exercised, the Company shall
cause to be issued to you, subject to Section 8, the number of shares of Common
Stock with respect to which the Option has been exercised.
     8. You agree that, upon exercise of the Option with respect to all or any
portion of the Option Shares, you shall pay to the Company the appropriate
amount of taxes due for withholding purposes as a result of such exercise or, in
accordance with procedures established by the Committee, permit the Company to
retain shares of Common Stock from you to fulfill such withholding liability.
     9. This Option may be transferred by you to one or more immediate family
members or to trusts established in whole or in part for your benefit and/or the
benefit of one or more of your immediate family members. For this purpose,
(i) the term “immediate family” shall mean your spouse and issue (including
adopted and step children) and (ii) the phrase “immediate family members and
trusts established in whole or in part for your benefit and/or the benefit of
one or more of your immediate family members” shall be further limited, if
necessary, so that neither the transfer of the Option to such immediate family
member or trust, nor your ability to make such a transfer, shall have adverse
consequences to you or the Company under the Internal Revenue Code. In making
any such transfer, you and the transferee shall execute any additional
agreements as may be required by the Committee.
     10. These terms and conditions (a) shall be binding upon and inure to the
benefit of any successor of the Company and any transferee of the Option
pursuant to Section 9, (b) shall be governed by the laws of the State of New
York without regard to any choice of law provisions thereof and (c) may not be
amended except in writing. This grant shall in no way affect your participation
or benefits under any other plan or program maintained or provided by the
Company. All actions and proceedings relating to or arising from, directly or
indirectly, this Option shall be litigated in courts located within the City and
State of New York; provided that nothing herein will prevent the Company from
enforcing its rights with respect to this Option under Section 4(h) of your
Service Agreement pursuant to the dispute resolution provisions thereof. You
further hereby waive trial by jury in any

3



--------------------------------------------------------------------------------



 



judicial proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract or otherwise) in any way arising out of, related to,
or connected with this Option. In the event of a conflict between these terms
and conditions and the Plan, the Plan shall govern; provided, however, that in
all events the Plan and these terms and conditions shall be interpreted and
administered in accordance with the provisions of Section 409A of the Internal
Revenue Code, to the extent applicable to the Plan and your Option Grant.

                  THE BANK OF NEW YORK COMPANY, INC.    
 
           
 
  By:        /s/ John M. Liftin     
 
     
 
     John M. Liftin
     Vice Chairman and General Counsel    
 
           
Accepted and Agreed to:
           
 
           
/s/ Thomas A. Renyi
      June 28, 2007    
 
Thomas A. Renyi
     
 
Date    

4